IN THE MATTER OF THE                                             IN THE
REINSTATEMENT TO THE
PRACTICE OF LAW OF                                               COURT OF APPEALS
SANDRA LYNN RENO
                                                                OF MARYLAND

                                                                Misc. Docket AG
                                                                No. 48
                                                                September Term, 2016


                                               ORDER

        The Court having considered the Petition for Reinstatement of Sandra Lynn Reno and the

response filed thereto by the Attorney Grievance Commission in the above-captioned case, it is

this 21s t day of          November       , 2016, hereby

        ORDERED that the Clerk of the Court shall replace the name of Sandra Lynn Reno upon

the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the

Client Protection Fund and the Clerks of all judicial tribunals in this State.




                                                 /s/ Mary Ellen Barbera
                                        Chief Judge, Court of Appeals of Maryland




                                                   3